December 31, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  OPTIMUM BONUS TEXAS, INC., Appellant

NO. 14-14-00709-CV                          V.

   OCWEN LOAN SERVICING, LLC AND HSBC BANK USA, N.A., AS
TRUSTEE ON BEHALF OF ACE SECURITIES CORP. HOME EQUITY LOAN
    TRUST, SERIES 2007-WM2, ASSET BACKED PASS-THROUGH
                    CERTIFICATES, Appellees
               ________________________________

       This cause, an appeal from a summary-judgment order signed on May 12,
2014, and made final by a severance order signed on June 17, 2014, was heard on
the transcript of the record. We have inspected the record and find no error in the
order. We order the order of the court below AFFIRMED. We order appellant,
Optimum Bonus Texas, Inc., to pay all costs incurred in this appeal. We further
order this decision certified below for observance.